USCA11 Case: 21-11536      Date Filed: 01/05/2022   Page: 1 of 2




                                        [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-11536
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
FREDRICK BERNARD LEWIS,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
               for the Middle District of Florida
          D.C. Docket No. 6:20-cr-00113-WWB-DCI-1
                   ____________________
USCA11 Case: 21-11536         Date Filed: 01/05/2022    Page: 2 of 2




2                      Opinion of the Court                 21-11536


Before JORDAN, NEWSOM, and LAGOA, Circuit Judges.
PER CURIAM:
       Jenny Devine, counsel for Fredrick Lewis in this direct crim-
inal appeal, has moved to withdraw from further representation of
the appellant and filed a brief pursuant to Anders v. California, 386
U.S. 738 (1967). Our independent review of the entire record re-
veals that counsel’s assessment of the relative merit of the appeal is
correct. Because independent examination of the entire record re-
veals no arguable issues of merit, counsel’s motion to withdraw is
GRANTED, and Lewis’s convictions and sentences are
AFFIRMED.